Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-7 and 9-10 are allowed. Renumbered as 1-9.
Claim 1: Kikkeri discloses a channel selector selects a single channel at any one time for use in the signal processing (e.g., speech recognition) and discards the other channels' signals. In another implementation, the channel selector selects one or more channels, with the signals from each selected channel combined for use in signal processing when two or more are selected. Kikkeri does not disclose the invention as claimed especially generate, for each of the channels, frequency distribution of amplitude of the generated emphasized signal;
 calculate, for each of the channels a similarity between the frequency distribution corresponding to the channel and a predetermined model of frequency distribution of amplitude of a voice signal; and select a channel corresponding to the maximum similarity among calculated similarities corresponding to the respective channels.
Matheja discloses noise reduction process and one automatic gain control process are used as opposed to one noise reduction process and one automatic gain control process per input channel, which realizes a significant reduction of processing resources. Matheja also discloses a frequency-selective signal combination used to achieve a smoother and better-sounding output signal, such as during double-talk situations, i.e. when two or more speakers are active at the same time. To achieve enhanced efficiency, the input signals can be mixed as well as other signal-derived estimates. Matheja does not discloses the invention as claimed especially generate, for each of the channels, frequency distribution of amplitude of the generated emphasized signal;
 calculate, for each of the channels a similarity between the frequency distribution corresponding to the channel and a predetermined model of frequency distribution of amplitude of a voice signal; and select a channel corresponding to the maximum similarity among calculated similarities corresponding to the respective channels.
Claim 9, Kikkeri discloses a channel selector selects a single channel at any one time for use in the signal processing (e.g., speech recognition) and discards the other channels' signals. In another implementation, the channel selector selects one or more channels, with the signals from each selected channel combined for use in signal processing when two or more are selected. 
Kikkeri does not disclose the invention as claimed especially generating, for each of the channels, frequency distribution of amplitude of the generated emphasized signal; calculating, for each of the channels, a similarity between the frequency distribution corresponding to the channel and a predetermined model of frequency distribution of amplitude of a voice signal; and selecting a channel corresponding to the maximum similarity among calculated similarities corresponding to the respective channels.
Matheja discloses noise reduction process and one automatic gain control process are used as opposed to one noise reduction process and one automatic gain control process per input channel, which realizes a significant reduction of processing resources. Matheja also discloses a frequency-selective signal combination used to achieve a smoother and better-sounding output signal, such as during double-talk situations, i.e. when two or more speakers are active at the same time. To achieve enhanced efficiency, the input signals can be mixed as well as other signal-derived estimates. Matheja does not discloses the invention as claimed especially generating, for each of the channels, frequency distribution of amplitude of the generated emphasized signal; calculating, for each of the channels, a similarity between the frequency distribution corresponding to the channel and a predetermined model of frequency distribution of amplitude of a voice signal; and selecting a channel corresponding to the maximum similarity among calculated similarities corresponding to the respective channels.
Claim 10: Kikkeri discloses a channel selector selects a single channel at any one time for use in the signal processing (e.g., speech recognition) and discards the other channels' signals. In another implementation, the channel selector selects one or more channels, with the signals from each selected channel combined for use in signal processing when two or more are selected. 
Kikkeri does not disclose the invention as claimed especially generating, for each of the channels, frequency distribution of amplitude of the generated emphasized signal; calculating, for each of the channels, a similarity between the frequency distribution corresponding to the channel and a predetermined model of frequency distribution of amplitude of a voice signal; and selecting a channel corresponding to the maximum similarity among calculated similarities corresponding to the respective channels.
Matheja discloses noise reduction process and one automatic gain control process are used as opposed to one noise reduction process and one automatic gain control process per input channel, which realizes a significant reduction of processing resources. 
Matheja also discloses a frequency-selective signal combination used to achieve a smoother and better-sounding output signal, such as during double-talk situations, i.e. when two or more speakers are active at the same time. To achieve enhanced efficiency, the input signals can be mixed as well as other signal-derived estimates. 
Matheja does not discloses the invention as claimed especially generating, for each of the channels, frequency distribution of amplitude of the generated emphasized signal; calculating, for each of the channels, a similarity between the frequency distribution corresponding to the channel and a predetermined model of frequency distribution of amplitude of a voice signal; and selecting a channel corresponding to the maximum similarity among calculated similarities corresponding to the respective channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                           05/07/2021.